Citation Nr: 1710019	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  15-03 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on need for a higher level of aid and attendance.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The Veteran currently receives SMC under 38 U.S.C.A. § 1114 subsections (l), (p), and (s); he is not service-connected for any disability regarding his sight, hearing, speech, or loss or loss of use of an extremity.


CONCLUSION OF LAW

The criteria for an increased level of SMC based on the need for additional aid and attendance under 38 U.S.C.A. § 1114(r) have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In December 2013, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran submitted medical evidence in support of his claim.  VA provided examinations for the Veteran's disabilities in June 2014.  There is no assertion or indication that these examinations were inadequate.  Rather, the examiner discussed the levels of impairment and the need for aid and attendance.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. SMC Analysis

SMC is available when, as the result of service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities.  See 38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352. The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114 (k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114 (l), (m), (n), and (o).

The Veteran is service-connected for sleep apnea, cardiovascular disabilities, and multiple musculoskeletal disabilities involving his spine, hips, feet, knees, shoulders, ankles, elbows, hands, and lower extremities.  He currently receives SMC under subsection (s) for housebound status, subsection (l) for significant disabilities requiring regular aid and attendance, and subsection (p) at the rate intermediate between subsection (l) and (m).  

The issue on appeal is entitlement to additional compensation for aid and attendance based on 38 U.S.C.A. § 1114(r).  There are two parts to subsection (r): special aid and attendance that is identified by (r)(1), and a higher level of special aid and attendance that is discussed in (r)(2), which includes the need for hospitalization, nursing home care, or other residential institutional care.  38 U.S.C.A. § 1114(r); 38 CFR §§ 3.350(h), 3.352.  Both parts are prefaced by the requirements that a veteran be entitled to SMC at the rate authorized under subsection (o), the maximum rate authorized under subsection (p), or at the intermediate rate authorized between the rates authorized under subsections (n) and (o) and at the rate authorized under subsection (k).  38 U.S.C.A. § 1114(r).

Subsection (k) provides SMC for loss of or loss of use of one or more creative organs, or one foot, or one hand, or both buttocks, or blindness of one eye, only light perception, complete organic aphonia with constant inability to communicate by speech, or deafness of both ears, or for a woman, anatomical loss of 25 percent or more of tissue from a single breast or both breast in combination or has received radiation treatment of breast tissue.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Subsection (n) addresses SMC for loss or loss of use of both arms, both legs, or one arm and one leg all with factors preventing prosthetic placement; or loss of both eyes or blindness without light perception in both eyes.  38 U.S.C.A. § 1114(n).

Subsection (o) provides SMC for (i) Anatomical loss of both arms so near the shoulder as to prevent use of a prosthetic appliance; (ii) Conditions entitling to two or more of the rates (no condition being considered twice) provided in 38 U.S.C.A. § 1114(l) through (n); (iii) Bilateral deafness rated at 60 percent or more disabling (and the hearing impairment in either one or both ears is service connected) in combination with service-connected blindness with bilateral visual acuity 20/200 or less; (iv) Service-connected total deafness in one ear or bilateral deafness rated at 40 percent or more disabling (and the hearing impairment in either one of both ears is service-connected) in combination with service-connected blindness of both eyes having only light perception or less.  38 C.F.R. § 3.350(e)(1).

Subsection (p) allows for an intermediate rate between any previous subsections in the event a veteran's service-connected disabilities exceed the requirements but in no event in excess of $4,667.  38 U.S.C.A. § 1114(p).

After a review of the record, the Board finds that the Veteran does not meet the legal criteria for SMC under 38 U.S.C.A. § 1114(r).  38 CFR §§ 3.350(h), 3.352.  The Veteran is not entitled to SMC at the rate under subsection (o).  38 U.S.C.A. § 1114.  Based on subsection (p), the Veteran was granted an intermediate rate between subsections (l) and (m).  He does not meet the criteria for the maximum rate authorized under subsection (p), which is equal to the rate in subsection (o).  See 38 U.S.C.A. § 1114.  Additionally, the Veteran is not entitled to SMC at the rate intermediate between subsections (n) and (o) and subsection (k).  The Veteran has no disabilities affecting his sight, hearing, or speech and no loss or loss of use of any extremities.  The Veteran had a variety of examinations for his disabilities in June 2014.  The examiner found that the Veteran was not legally blind and his disabilities of the shoulders, elbows and forearms, knees, ankles, feet, and lower extremities did not equate to loss of or loss of use of the respective body parts (function equal to amputation with prosthesis).  The Veteran has also not reported such.  Without the above specified disabilities, the Veteran does not meet the criteria for SMC under subsections (o), the maximum under (p), or the intermediate rate between (n) and (o) and under (k).  38 U.S.C.A. § 1114(r). 

The Veteran asserts that he should be granted additional SMC for aid and attendance and identifies the severity of his symptoms along with correspondence from treating providers.  Treating records include a certification by Dr. CEB for a home health plan from June 22, 2013 to August 20, 2013 after a total knee replacement.  Dr. CEB's discharge note shows that the Veteran had mild limitation with activities of daily living (ADL), no limitation dressing and bathing, and was ambulating with a mildly antalgic gait.  In an August 2014 letter, Dr. NHEZ wrote that the Veteran requires assistance with all daily living activities, expenses, and medication administration and is unable to sit or stand for more than five minutes at a time.  Dr. NHEZ opined that the Veteran should continue to receive assistance and care with daily living.  The VA examiner noted that the Veteran's wife prepared his meals and assisted him with bathing, managing his medications, and locomotion, but the Veteran did not require nursing home care.  

The evidence confirms that the Veteran has significant disabilities putting him in need of aid and attendance.  VA acknowledged this need for aid and attendance with the grant of SMC based on subsection (l).  However, as explained above, the Veteran does not meet the criteria for SMC at a higher level of aid and attendance under subsection (r).  38 U.S.C.A. § 1114(r); 38 CFR §§ 3.350 (h), 3.352.


ORDER

Entitlement to an increased rate of SMC under 38 U.S.C.A. § 1114(r) is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


